Opinion issued September 30, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00219-CV
                            ———————————
                         ANNE MORELAND, Appellant
                                         V.
                             SURI DORAI, Appellee



                    On Appeal from the 387th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 11DCV190567



                          MEMORANDUM OPINION

      Appellant, Anne Moreland, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant
did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2